UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT OF FLORIDA **COURT ORDER/MINUTES*™
U.S. MAGISTRATE JUDGE JARED M. STRAUSS - FORT LAUDERDALE, FLORIDA (VIA ZOOM)

 

 

 

DEFT: ROSS CHARNO (J)#26371-104

AUSA: (8. STRAUSS DUTY AUSA)

USPO:

PROCEEDING: INITIAL APPEARANCE ON A

REMOVAL FROM ND/OHIO

 

BOND/PTD HEARING HELDCyes) no

BOND SET @: $ 50, GOO LSE.

All standard conditions

Do not encumber property.

Random urine testing by Pretrial Services.
Treatment as deemed necessary.

Maintain or seek full - time employment.
No contact with victims / witnesses. CO~ pert
James STOTE

No firearms.

Electronic Monitoring:

Travel extended 1: SD/ FL +7 ND lor iD

ra Other: Coxtinug “0 Kose At

NAP ANNAN AA ~~

 

 

CASENO: 20-6255-STRAUSS
ATTY: BRIAN BIEBER, A. SARANGOULIS IN PERSON
VIOL

18:U.S.C.§ 1343, 1344, 1349

 

RECOMMENDED BOND:

 

COUNSEL APPOINTED:

 

To be cosigned by:

 

PRESENT APPEARING BY VIDEO

 

SWORN/TEST CONSENTS TO APPEAR BY VIDEO

 

Surrender and / or do not obtain passports / travel documents.

ADVISED OF CHARGES, ATTORNEYS BIEBER AND

 

Rpt to PT r_ x's a week/month by phone; _
x's a week/month In person,

SARANGOULIS APPEARED IN PERSON IN COURTROOM

 

GOVERNMENT RECOMMENDS BOND OF $150,000 PSB

 

COURT ACCEPTS BOND RECOMMENDATION SETS BOND

 

$150,000 PSB. DEFENDANT WAIVED REMOVAL, SIGNED

 

WAIVER IN LOCK UP. ORDER OF REMOVAL SIGNED

 

TO APPEAR IN NORTHERN DISTRICT OF OHIO WHEN

 

ORDERED, PLEASE REFER TO BOND FOR SPECIAL

 

CONDITIONS **

 

CURIENT AKvpge ss.

NEXT COURT APPEARANCE: DATE:

TIME: JUDGE: PLACE:

 

REPORT RE
COUNSEL:

 

PTD/BOND
HEARING:

 

ARRAIGN OR REMOVAL:

 

PRELIM/EXAM HRG

 

06/26/20 = TIME:

JMS-
[30 MINUTES| *** RECORDED BY ZOOM **

11:00 AM FTL/TAPE/#

Begin DAR:

*** THE TIME FROM TODAY THROUGH THE RE-SCHEDULED DATE IS EXCLUDED FROM THE DEADLINE FOR TRIAL AS
COMPUTED UNDER THE SPEEDY TRIAL ACT *** (YES OR NO) DAR:11:29:10-11:58:18
